Title: From George Washington to Joseph Reed, 15 February 1780
From: Washington, George
To: Reed, Joseph


          
            Sir,
            Morris-town Feby 15th 1780
          
          I am much indebted to your Excellency for announcing my election as a member of the Philosophical Society. I feel myself particularly honored by this relation to a society whose successful efforts for promoting useful knowledge have already justly acquired them the highest reputation in the literary world.
          I entreat you to pres[en]t my warmest acknowledgments, and to assure them that I shall with zeal embrace every oppertunity of seconding their laudable views & manifesting the exalted sense I have of the institution.
          The Arts and Sciences essential to the prosperity of the State and to the ornament and happiness of human life have a primary claim to the encouragement of every lover of his country and of mankind. With the greatest respect & esteem I am Sir, Yr Most Obedt Servt
          
            Go: Washington
          
         
          
          
          Fig. 3. GW’s certificate of membership in the American Philosophical Society, February 1780. (Library of Congress)
        